Appeal from judgment, Supreme Court, New *266York County (Alice Schlesinger, J.), entered June 20, 2006, dismissing this CPLR article 78 proceeding seeking to annul an administrative determination that had denied petitioner’s application to participate in the Comprehensive Alcohol and Substance Abuse Treatment (CASAT) program, unanimously dismissed as moot, without costs.
The matter is moot because petitioner has already received the relief to which he would be entitled were he to prevail (see generally Matter of Siao-Pao v Travis, 5 AD3d 150 [2004], lv denied 3 NY3d 603 [2004]), namely, he is currently participating in phase 1 of CASAT. Concur—Andrias, J.P., Marlow, Sullivan, Gonzalez and Kavanagh, JJ.